Title: To Alexander Hamilton from George Cabot, 10 August 1800
From: Cabot, George
To: Hamilton, Alexander



Brookline [Massachusetts] Augt. 10. 1800
My dear sir

Your letter of the 1st. did not reach me until last evening—the inclosure shall be transmitted tomorrow, or the day following by some trusty person who will attend the Levee if one can be found who will engage to deliver it;—otherwise I may perhaps send it in the regular package which goes from the post office. this method wou’d be better than to send a servant who might be obliged to deliver it to another servant. there is no reason to doubt the first course will be pursued, & I shall not delay to inform you of the delivery as soon as it is ascertained.
Altho’ I cannot but feel unhappy at the gloomy prospect of our public affairs yet I do not feel my usual degree of solicitude for the issue of the election. there is something like a balance of advantages & disadvantages in the success of either of the three Candidates. Mr. Adams will doubtless continue to sacrifice the independent Federalists so long as he finds victims who will be acceptable to those whose favor he courts. he will also hazard a war with G B which he evidently thinks wou’d be no injury to him. but if he has justly forfeited the confidence of the country he has not yet actually lost it in this quarter & the men who adhere to him while they zealously sustain him are also a restraint upon him & for some time at least may prevent his worst measures, & until they have given him up will not cordially support another. Jefferson’s election wou’d tend to reunite the federal party, & if it is evidently effected by the Jacobin force unaided by any other or if aided at all by the Adherents of Mr Adams, the reunion of our old friends wou’d be complete. shou’d Mr. Pinkney be elected he wou’d be opposed by Mr. Adams & his warm adherents & wou’d be heartily supported by those only who are now detached from Mr. Adams. this state of things wou’d be unpropitious to Mr. Pinkney’s administration. there is however one unanswerable reason for wishing Mr. P to succeed & that is that the best & indeed all the truly good men wou’d find themselves in their proper places—arranged under the banner of the Constitution & laws on the side of the National Chief.
the question has been asked whether if the Federalists cannot carry their first points they wou’d not do well to turn the election from Jefferson to Burr? they conceive Burr to be less likely to look to France for support than Jefferson provided he cou’d be supported at home. they consider Burr as actuated by ordinary ambition, Jefferson by that & the pride of the Jacobinic philosophy—the former may be satisfied by power & property—the latter must see the roots of our Society pulled up & a new course of cultivation substituted. certainly it wou’d have been fortunate for the U S if the second candidate on the Jacobin side had been one who might be safely trusted.
no great progress has been made in convincing people of the propriety of voting for Pinkney with all our strength—yet I believe if it shall appear clearly that Adams will fail & that Pinkney may be elected our Legislature will act properly—especially if there is no just imputation of unfairness against Mr. Pinkney’s friends.
I am told New Hampshire will vote for Adams & Pinkney, but that Rhode Island will sooner give some 2d votes for Jefferson than all for Pinkney.
I am with unceasing esteem & attachment   your faithful friend

George Cabot
Majr Genl Hamilton
